Citation Nr: 0111965	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  94-36 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $4,788.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to October 
1944.  The veteran died in December 1971, and the appellant 
is his widow.  This appeal arises from a November 1993 
decision of the Committee on Waivers and Compromises 
(Committee) of the New York, New York RO, which denied the 
appellant's request for waiver of recovery of an overpayment 
of Section 306 pension benefits in the amount of $4,788 on 
the basis that recovery would not be against equity and good 
conscience.


REMAND

The evidence of record shows that the appellant was in 
receipt of Section 306 pension benefits.  An overpayment of 
$4,788 was created by an April 1993 RO letter that 
retroactively terminated the appellant's pension benefits, 
effective January 1, 1990.  According to the December 1993 
letter notifying the appellant of the November 1993 Committee 
decision, the termination was ordered after the RO learned 
that the appellant had received additional interest income 
1989.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (2000).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski , 1 Vet. App. 90 (1990).

The Board concludes that further development of the evidence 
regarding the creation of the overpayment is in order.  It is 
not apparent from the record how the RO arrived at the $4,788 
overpayment, or whether the effective date of the terminated 
benefits was proper.  Moreover, in denying the appellant's 
request for waiver of recovery of the debt at issue, the 
Committee indicated that, in January 1993, the appellant 
provided verification of her interest income for 1989.  A 
review of the claims folder shows that the appellant's 
January 1993 statement is not of record.  The missing 
documentation referenced by the RO should be associated with 
the claims folder.  The RO should then conduct an audit that 
would reveal precisely what income was considered by it in 
calculating the appellant's countable income in order to 
derive the amount of her VA benefits, and what benefit 
amounts were due and paid to the appellant.  The 
determination of the proper creation of the overpayment is 
relevant to the appellant's request for waiver of that 
overpayment. 

In addition, review of the claims folder shows that the 
statement of the case (SOC) provided to the appellant does 
not contain the applicable regulations (particularly 
38 C.F.R. §§ 1.963, 1.965) and a discussion of how each of 
the elements of the equity and good conscience standard 
affected the RO's decision.  According to 38 C.F.R. § 19.29, 
a SOC must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate; therefore, remand is required to 
ensure the appellant full procedural due process of law.

Furthermore, the record shows that the appellant most 
recently submitted a financial status report in 1994.  It 
would be useful to obtain a current financial status report 
to determine if the appellant's circumstances have changed 
since 1994.

On a final note, prior to adjudicating the appellant's claim, 
VA must ensure that it has fulfilled its duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should associate with the 
claims folder a copy of the appellant's 
January 1993 statement, which verifies 
her interest income for 1989.

2.  Thereafter, the RO should prepare an 
audit of the appellant's pension account, 
setting forth the period of the 
overpayment at issue to include a 
discussion as to the proper effective 
date for reduced benefits, the amounts 
due and paid to the appellant, the 
amounts of income considered in 
determining pension entitlement, and the 
medical expenses used to reduce countable 
income.  All income and expenses used to 
reduce countable income should be 
itemized in the report.  Once compiled, 
the audit report must be associated with 
the claims folder, and a copy must be 
sent to the appellant. 

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment.  If the claim continues to 
be denied, it should be specifically 
stated for the record whether the basis 
for the denial was a finding of fraud, 
misrepresentation or bad faith or whether 
the denial was based on the equity and 
good conscience standard.  The RO should 
provide the appellant with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should provide the pertinent laws and 
regulations, to include 38 U.S.C.A. § 
5302 (West 1991) and 38 C.F.R. §§ 1.963, 
1.965 (2000), and a discussion of how 
each of the elements in these laws and 
regulations affected the RO's 
determination.  The appellant should be 
given the opportunity to respond to the 
SSOC.

Thereafter, the case should be returned to the RO, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




